Case: 12-1494    Document: 17     Page: 1   Filed: 10/09/2012




          NOTE: This order is nonprecedential.

  mlniteb ~tate5 (!Court of ~peaI5
                  <!Court ~peaI5
       for tbe jfeberaI (!Circuit
                        <!Circuit

                   JEFFREY S. WAX,
                      Appellant,

                            v.
          AMAZON TECHNOLOGIES, INC.,
                   Appellee.


                        2012·1494
                (Opposition No. 91187118)


    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.


                      ON MOTION


                       ORDER

    Amazon Technologies, Inc. ("Amazon") moves for a 30-
day extension of time, until November 8, 2012, to file its
principal brief. Jeffrey S. Wax opposes.

   Upon consideration thereof,

   IT Is ORDERED THAT:
Case: 12-1494   Document: 17   Page: 2   Filed: 10/09/2012




JEFFREY S. WAX V. AMAZON TECHNOLOGIES                2


    The motion is granted. Amazon's principal brief is
due on or before November 8, 2012.

                                FOR THE COURT



                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk


s27